DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on December 17, 2021.  Claims 9, 12-14, 16-19 have been amended.  Claims 9, 12-20 are pending and an action on the merits is as follows. 

	Allowable Subject Matter
Claims 9, 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record taken alone or in combination disclose, teach, or fairly suggest:
at least the trough comprising: mutually opposing wall sections extending in a longitudinal direction of the trough, said mutually opposing wall sections extending parallel to each other; a bottom section fixed relative to the mutually opposing wall sections; and inclined wall sections extending in the longitudinal direction of the trough, and being inclined with respect to the work surface at an angle of between 15° and 45°, where each of the inclined wall sections adjoins one of the mutually opposing wall sections, wherein the mutually aligned banknotes form a stack in the trough; and at least the bottom section of the trough is inclined downwardly in the longitudinal direction of the trough, so that the opening is disposed at a lower end of the bottom section.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed December 17, 2021, with respect to rejections of claims 9, 12-20 have been fully considered and are persuasive.  The rejections of claims 9, 12-20 have been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christle I. Marshall whose telephone number is (571) 270-3086.  The examiner can normally be reached on Monday – Friday 7:30AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christle I Marshall/
Primary Examiner, Art Unit 2887